720 F.2d 1049
UNITED STATES of America, Plaintiff-Appellee,v.Richard W. (Dick) RYLANDER, Sr., Defendant-Appellant.
Nos. 80-4594, 80-4595.
United States Court of Appeals,Ninth Circuit.
Nov. 16, 1983.

Appeal from the United States District Court for the Eastern District of California.
Before WALLACE, FLETCHER and NORRIS, Circuit Judges.

ORDER

1
Our decision, 9 Cir., 656 F.2d 1313, in this case was reversed and remanded by the Supreme Court in United States v. Rylander, --- U.S. ----, 103 S.Ct. 1548, 75 L.Ed.2d 521 (1983), for further consideration in light of that opinion.  Accordingly, we vacate the judgment of the district court and remand the case for further proceedings consistent with that opinion.


2
VACATED and REMANDED.